DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the request for continued examination filed on 8/29/2022.
Claims 1, 4, 11, 18, & 25 have been cancelled. Claims 2-3, 5-10, 12-17, & 19-24 remain pending. Claims 2, 9, & 16 have been amended. Claims 2-3, 5-10, 12-17, & 19-24 are allowed. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/29/2022 has been entered.


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “facilitating a two-way communication session between a user device and a node of a client device as part of the interaction, wherein the node is determined based on the routing path, and wherein the node is a telephonic device selected from a plurality of telephonic devices and associated nodes; facilitating termination of the two-way communication session, wherein when the two-way communication session is terminated, the user device initiates a transmission indicating a selected routing path; receiving intent indicator data related to the selected routing path, wherein when the two-way communication session is terminated, the intent indicator data is received from the client device” as recited in Claim 2 and similarly stated in Claims 9 & 16.  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 2-3, 5-10, 12-17, & 19-24 indicated claims 2-3, 5-10, 12-17, & 19-24 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446